ORDER
This matter having been presented to the Court on the report and recommendation of the Disciplinary Review Board that RONALD IRVING PARKER formerly of ORANGE, who was admitted to the bar of this State in 1984, be suspended from the practice of law for six months
And the Disciplinary Review Board having based its recommendation on its findings that respondent’s relationship with his client, over the course of which he failed to institute divorce proceedings on behalf of his client and to return his client’s money, violated RPC 1.3, RPC 1.4, and RPC 1.15(b) and on its findings that respondent violated RPC 8.1 by his failure to respond to demands for information from the ethics committee *399and by his failure to appear for the ethics proceedings, and good cause appearing;
It is ORDERED that the findings of the Disciplinary Review Board are hereby adopted and RONALD IRVING PARKER is suspended from the practice of law for six months, effective June 29, 1990 and until further order of the Court; and it is further
ORDERED that RONALD IRVING PARKER be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended, disbarred or resigned attorneys; and it is further
ORDERED that respondent reimburse the Ethics Financial Committee for appropriate administrative costs.